DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (a)-(d) of provisional application 62/875,171  filed on 17 July, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 February, 2020 & 2 December 2020  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the neurostimulation headset must be explicitly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is recommended to amend the claims to recite a “neurostimulation system” instead of a “neurostimulation headset” or amend FIG. 1 to depict the neurostimulation headset. If Applicant chooses the latter, the Office suggests including a dashed circle encompassing the sensors 114, emitters 116, and controller 112 and a corresponding label, e.g., 111 for the neurostimulation headset. A corresponding amendment to ¶ [0078] depicting the portable headset as element 111 would also be necessary. The Office contends that the suggested amendments would not raise new matter issues and would render the drawings in compliance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the at least two emitters" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if the “at least two emitters” are equivalent to the “at least two ultrasound transducer modules” or if they are distinct elements.
Since corresponding independent claims 8 and 15 recite “in communication with the at least two ultrasound transducer modules,” Applicant is recommended to amend Claim 1 to recite “the at least two ultrasound transducer modules” as in Claims 8 and 15.
It should be noted that the above suggestions are only for assisting the applicant in their decision on how to proceed. They in no way to preclude consideration of alternative solutions submitted by the applicant. The responsibility for determining the text of the application and in particular for defining the subject-matter for which protection is sought remains with the applicant.
Claims 2-7 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alford et al. (US PGPUB 2014/0058292 A1, hereinafter “Alford”).
With regards to Claim 1, 
a neurostimulation headset (therapeutic ultrasound delivery device 100 in the form of a helmet or cap; see ¶ [0044] & FIG. 2), comprising: 
at least two ultrasound transducer modules (“multiple ultrasound transducers 112a through 112n, referred to collectively as transducer array 112,” see ¶ [0044] & FIG. 2) configured to generate, within a first time period, a first focused ultrasound wave at a region within a portion of a subject's brain (“US control unit 16 may control transducers 12 to alternate between a transmission mode in which ultrasound pulses are emitted for modulation of a targeted neural site and a reception mode in which transducers 12 receive reflections of emitted waveforms,” see ¶ [0036]);
one or more sensors configured to measure, within the first time period, a response from the portion of the subject's brain in response to the first focused ultrasound wave (“[T]he reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation, i.e. first focused ultrasound wave,” see ¶ [0036]); and an electronic controller (“data analysis unit 20,” see ¶ [0036] & FIG. 1A) in communication with the at least two emitters and the one or more sensors  configured to dynamically adjust, based on the measured response from the portion of the subject's brain, a power level of one or more of the at least two ultrasound transducer modules to generate a second focused ultrasound wave at the region within the portion of the subject's brain (“[T]he reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms,  i.e. refocused US waves, on a neural target and/or measuring a physiological response to the neuromodulation” & waveforms are focused based on varied waveform control parameters such as “but are not limited to, waveform shape, waveform amplitude, waveform frequency, duty cycle and the waveform phase,” see ¶ [0036] & [0046], it should be appreciated that waveform amplitude and corresponding emitter power are intrinsically related).

With regards to Claim 2, wherein the one or more sensors includes an imaging array that generates imaging ultrasound waves at a first power level, the first power level being sufficient to produce an imaging effect of the region within the portion of the subject's brain (“Baseline data may include a two- or three-dimensional image of the patient's anatomy, a functional imaging measurement, user input relating to patient symptoms, or other physiological measurements that will be used to assess neuromodulation effects,” see ¶ [0078] & FIG. 4).

With regards to Claim 3, wherein the second focused ultrasound wave is at a second power level sufficient to provide a therapeutic effect for the subject (at block 208, waveform control parameters such as “amplitude, frequency, shape, duty cycle, and phase of the ultrasonic waveform emitted by each selected transducer” are selected, and “control unit 116 controls array 112 to emit therapeutic waveforms and imaging waveforms using two different sets of waveform emission control parameters,” e.g. first and second power levels based on control parameter amplitudes; see ¶ [0079], [0050] & FIG. 4).

With regards to Claim 4, wherein the electronic controller is further configured to: 
calculate, based on the measured response from the portion of the subject's brain in response to the first focused ultrasound wave, an adjusted focused ultrasound wave (“[T]he reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation,” and Block 212 “Analyze Reflection measurements,” see ¶ [0036] & FIG. 4, respectively); 
and dynamically adjust, based on the measured response from the portion of the subject's brain and the adjusted focused ultrasound wave, the first focused ultrasound wave to generate the second focused ultrasound wave (“[T]he reflections are used by data analysis unit 20, i.e. measured response,  as feedback for focusing, the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation and Block 218 “Adjust Waveform Parameters and/or Transducer Selection,” see ¶ [0036] & FIG. 4, respectively).

With regards to Claim 6, wherein dynamically adjusting the focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and feedback input by the subject, at least one focusing parameter for the one or more ultrasound transducer modules (system 10 may include a user interface 24 in wired or wireless communication with data collection unit 18 for receiving input from a patient or clinician relating to a neuromodulation response… A user may provide binary observations, such as a “yes” or “no” input relating to the presence or absence of symptoms or side effects or the worsening or improvement of symptoms or side effects,” see ¶ [0034]).

With regards to Claim 7, wherein dynamically adjusting the focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and one or more physiological measurements of the subject, at least one focusing parameter for the one or more ultrasound transducer modules (“[D]ata collection unit 18 may additionally or alternatively receive input from other physiological monitoring or imaging sources,” see ¶ [0037]).

With regards to Claim 8, 
generating, within a first time period and by at least two ultrasound transducer modules (“multiple ultrasound transducers 112a through 112n, referred to collectively as transducer array 112,” see ¶ [0044] & FIG. 2), a first focused ultrasound wave at a region within a portion of a subject's brain (“US control unit 16 may control transducers 12 to alternate between a transmission mode in which ultrasound pulses are emitted for modulation of a targeted neural site and a reception mode in which transducers 12 receive reflections of emitted waveforms,” see ¶ [0036]);
measuring, within the first time period and by one or more sensors, a response from the portion of the subject's brain in response to the first focused ultrasound wave (“[T]he reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation, i.e. first focused ultrasound wave,” see ¶ [0036]); 
and dynamically adjusting, based on the measured response from the portion of the subject's brain and by an electronic controller (“data analysis unit 20,” see ¶ [0036] & FIG. 1A) in communication with the at least two ultrasound transducer modules and the one or more sensors, a power level of one or more of the at least two ultrasound transducer modules to generate a second focused ultrasound wave at the region within the portion of the subject's brain (“[T]he reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms ,  i.e. refocused US waves, on a neural target and/or measuring a physiological response to the neuromodulation” & waveforms are focused based on varied waveform control parameters such as “but are not limited to, waveform shape, waveform amplitude, waveform frequency, duty cycle and the waveform phase,” see ¶ [0036] & [0046], it should be appreciated that waveform amplitude and corresponding emitter power are intrinsically related).

With regards to Claim 9, wherein the one or more sensors includes an imaging array that generates imaging ultrasound waves at a first power level, the first power level being sufficient to produce an imaging effect of the region within the portion of the subject's brain (“Baseline data may include a two- or three-dimensional image of the patient's anatomy, a functional imaging measurement, user input relating to patient symptoms, or other physiological measurements that will be used to assess neuromodulation effects,” see ¶ [0078] & FIG. 4).

With regards to Claim 10, wherein the second focused ultrasound wave is at a second power level sufficient to provide a therapeutic effect for the subject (at block 208, waveform control parameters such as “amplitude, frequency, shape, duty cycle, and phase of the ultrasonic waveform emitted by each selected transducer,” and “control unit 116 controls array 112 to emit therapeutic waveforms and imaging waveforms using two different sets of waveform emission control parameters,” e.g. first and second power levels based on control parameter amplitudes; see ¶ [0079], [0050] & FIG. 4).

With regards to Claim 11, further comprising 
calculating, based on the measured response from the portion of the subject's brain in response to the first focused ultrasound wave, an adjusted focused ultrasound wave (“[T]he reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation,” and Block 212 “Analyze Reflection measurements,” see ¶ [0036] & FIG. 4, respectively); and 
dynamically adjusting, based on the measured response from the portion of the subject's brain and the adjusted focused ultrasound wave, the first focused ultrasound wave to generate the second focused ultrasound wave (“[T]he reflections are used by data analysis unit 20, i.e. measured response,  as feedback for focusing, the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation and Block 218 “Adjust Waveform Parameters and/or Transducer Selection,” see ¶ [0036] & FIG. 4, respectively).

With regards to Claim 13, wherein dynamically adjusting the focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and feedback input by the subject, at least one focusing parameter for the one or more ultrasound transducer modules (system 10 may include a user interface 24 in wired or wireless communication with data collection unit 18 for receiving input from a patient or clinician relating to a neuromodulation response… A user may provide binary observations, such as a “yes” or “no” input relating to the presence or absence of symptoms or side effects or the worsening or improvement of symptoms or side effects,” see ¶ [0034]).

With regards to Claim 14, wherein dynamically adjusting the focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and one or more physiological measurements of the subject, at least one focusing parameter for the one or more ultrasound transducer modules (“[D]ata collection unit 18 may additionally or alternatively receive input from other physiological monitoring or imaging sources,” see ¶ [0037]).

With regards to Claim 15, A computer-readable storage device storing instructions that when executed by one or more processors cause the one or more processors to perform operations (“[M]emory 32 included in system 10 may include computer-readable instructions that, when executed by control 16, data collection 18, data analysis 20 or reporting unit 22 cause system 10 to perform various functions attributed throughout this disclosure to system 10,” see ¶ [0026]) comprising: 
generating, within a first time period and by at least two ultrasound transducer modules, a first focused ultrasound wave at a region within a portion of a subject's brain (“multiple ultrasound transducers 112a through 112n, referred to collectively as transducer array 112,” see ¶ [0044] & FIG. 2), a first focused ultrasound wave at a region within a portion of a subject's brain (“US control unit 16 may control transducers 12 to alternate between a transmission mode in which ultrasound pulses are emitted for modulation of a targeted neural site and a reception mode in which transducers 12 receive reflections of emitted waveforms,” see ¶ [0036]); 
measuring, within the first time period and by one or more sensors, a response from the portion of the subject's brain in response to the first focused ultrasound wave (“[T]he reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation, i.e. first focused ultrasound wave,” see ¶ [0036]); and
 dynamically adjusting, based on the measured response from the portion of the subject's brain and by an electronic controller (“data analysis unit 20,” see ¶ [0036] & FIG. 1A) in communication with the at least two ultrasound transducer modules and the one or more sensors, a power level of one or more of the at least two ultrasound transducer modules to generate a second focused ultrasound wave at the region within the portion of the subject's brain (“[T]he reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms ,  i.e. refocused US waves, on a neural target and/or measuring a physiological response to the neuromodulation” & waveforms are focused based on varied waveform control parameters such as “but are not limited to, waveform shape, waveform amplitude, waveform frequency, duty cycle and the waveform phase,” see ¶ [0036] & [0046], it should be appreciated that waveform amplitude and corresponding emitter power are intrinsically related see ¶ [0036]).

With regards to Claim 16, wherein the one or more sensors includes an imaging array that generates imaging ultrasound waves at a first power level, the first power level being sufficient to produce an imaging effect of the region within the portion of the subject's brain (“Baseline data may include a two- or three-dimensional image of the patient's anatomy, a functional imaging measurement, user input relating to patient symptoms, or other physiological measurements that will be used to assess neuromodulation effects,” see ¶ [0078] & FIG. 4).

With regards to Claim 17, wherein the second focused ultrasound wave is at a second power level sufficient to provide a therapeutic effect for the subject (at block 208, waveform control parameters such as “amplitude, frequency, shape, duty cycle, and phase of the ultrasonic waveform emitted by each selected transducer” are selected; see ¶ [0079] & FIG. 4).

With regards to Claim 18, he instructions further comprising: 
calculating, based on the measured response from the portion of the subject's brain in response to the first focused ultrasound wave, an adjusted focused ultrasound wave (“[T]he reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation,” and Block 212 “Analyze Reflection measurements,” see ¶ [0036] & FIG. 4, respectively); and
28ATT'Y DOCKET No. 43374-0255001dynamically adjusting, based on the measured response from the portion of the subject's brain and the adjusted focused ultrasound wave, the first focused ultrasound wave to generate the second focused ultrasound wave (“[T]he reflections are used by data analysis unit 20, i.e. measured response,  as feedback for focusing, the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation and Block 218 “Adjust Waveform Parameters and/or Transducer Selection,” see ¶ [0036] & FIG. 4, respectively).

With regards to Claim 20, wherein dynamically adjusting the focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and feedback input by the subject, at least one focusing parameter for the one or more ultrasound transducer modules (system 10 may include a user interface 24 in wired or wireless communication with data collection unit 18 for receiving input from a patient or clinician relating to a neuromodulation response… A user may provide binary observations, such as a “yes” or “no” input relating to the presence or absence of symptoms or side effects or the worsening or improvement of symptoms or side effects,” see ¶ [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alford as applied to claims 1-4, 6-11, 13-18, and 20 above, and further in view of Gong, Y. ("Real-time Detection of Vagus Nerve Using Ultrasound B-Mode Imaging and Neural Networks for Focused Ultrasound Neuromodulation Guidance." (26 June 2019), Thesis UC San Diego; hereinafter “Gong”).

With regards to Claim 5, Alford teaches of wherein dynamically adjusting the first focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region (“Functional imaging, anatomical imaging, and/or electrophysiological measurements can be used by analysis unit 20 to identify a target site(s) and monitor a neuromodulation response,” see Alford ¶ [0037]). However, it appears that Alford may fail to teach of a machine learning model. 
Gong teaches of an “autonomous closed loop focused ultrasound nerve stimulation system,” (see Gong Abstract). In particular, Gong teaches of based on the location of the region and a machine learning model (“Vagus Nerve Detection from Beamformed Data Using Faster R-CNN,” see pg. 27, §3.2, for “real time vagus nerve detection as it moves in sync with the carotid pulsation… to guide the focused ultrasound stimulus” via “beam steering capability of the stimulating transducer,” see pg. 32, ¶ 2). 
Alford and Gong are both considered to be analogous to the claimed invention because they are in the same field of dual-mode focused ultrasound guided neurostimulation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alford to incorporate the teachings of Gong to provide a machine learning localization of a target site. Doing so would aid in safely stimulating the target site without off target stimulation effects and/or damage (see Gong Abstract).

With regards to Claim 12, wherein dynamically adjusting the first focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and a machine learning model, at least one focusing parameter for the one or more ultrasound transducer modules (“Vagus Nerve Detection from Beamformed Data Using Faster R-CNN,” see pg. 27, §3.2, for “real time vagus nerve detection as it moves in sync with the carotid pulsation… to guide the focused ultrasound stimulus” via “beam steering capability of the stimulating transducer,” see pg. 32, ¶ 2). 

With regards to Claim 19, wherein dynamically adjusting the first focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and a machine learning model, at least one focusing parameter for the one or more ultrasound transducer modules (“Vagus Nerve Detection from Beamformed Data Using Faster R-CNN,” see pg. 27, §3.2, for “real time vagus nerve detection as it moves in sync with the carotid pulsation… to guide the focused ultrasound stimulus” via “beam steering capability of the stimulating transducer,” see pg. 32, ¶ 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9, 11-17, and 19-20  of copending Application No. 17/350,542 (reference application; hereinafter “’542 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regards to Claim 1, instant claim is obvious in view of the conflicting ‘542  application as follows:
a neurostimulation headset (“a transcranial ultrasonic stimulation headset,” see line 1 of conflicting Claim 1);
at least two ultrasound transducer modules configured to generate, within a first time period, a first focused ultrasound wave at a region within a portion of a subject's brain (“one or more ultrasound transducers configured to generate and direct a first focused ultrasound beam at a region within a portion of a subject's brain,” see lines 3-4 of conflicting Claim 1); 
one or more sensors configured to measure, within the first time period, a response from the portion of the subject's brain in response to the first focused ultrasound wave; and (“one or more sensors configured to measure a response from the portion of the subject's brain in response to the first focused ultrasound beam,” see lines 5-6 of conflicting Claim 1); and 
an electronic controller in communication with the at least two emitters and the one or more sensors configured to dynamically adjust, based on the measured response from the portion of the subject's brain, a power level of one or more of the at least two ultrasound transducer modules to generate a second focused ultrasound wave at the region within the portion of the subject's brain (“an electronic controller in communication with the one or more ultrasound transducers configured to dynamically adjust, based on the measured response from the portion of the subject's brain, a particular stimulation parameter for the one or more ultrasound transducers to generate and direct a second focused ultrasound beam at the region within a portion of the subject's brain,” see lines 7-11 of conflicting Claim 1, it should be appreciated that, in the context of the neurostimulation headset of the instant application, one of ordinary skill in the art before the effective filling date would understand that adjusting the power level of a focused ultrasound wave would fall within the genus adjusting a stimulation parameter as evidenced by ¶ [0080] of the instant application and are therefore obvious variants: “Controller 112 can operate emitters 116 according to the determined stimulation parameters to adjust the electric field. For example, controller 112 can operate emitters 116 to alter the beat frequency and amplitude of the interfering region of the electric field, thus facilitating a closed loop neurostimulation system for large-scale brain networks”).
With regards to instant Claim 8, conflicting claim 9 does not teach of the coupling system and teaches of a broader stimulation parameter and thus is obvious to the corresponding instant claim as follows:
generating, within a first time period and by at least two ultrasound transducer modules, a first focused ultrasound wave at a region within a portion of a subject's brain (“directing, by one or more ultrasound transducers, a first focused ultrasound beam at a region within a portion of a subject's brain,” see lines 2-3 in conflicting Claim 9); 
measuring, within the first time period and by one or more sensors, a response from the portion of the subject's brain in response to the first focused ultrasound wave (“measuring, by one or more sensors and in response to the first focused ultrasound beam, a response from the subject's brain,” see lines 4-5 in conflicting Claim 9 ); and 
dynamically adjusting, based on the measured response from the portion of the subject's brain and by an electronic controller in communication with the at least two ultrasound transducer modules and the one or more sensors, a power level of one or more of the at least two ultrasound transducer modules to generate a second focused ultrasound wave at the region within the portion of the subject's brain (“dynamically adjusting, based on the measured response from the portion of the subject's brain and by a controller, a stimulation parameter for the one or more ultrasound transducers to generate and direct a second focused ultrasound beam at the region within the portion of the subject's brain.,“ see lines 6-9 in conflicting Claim 9, it should be appreciated that, in the context of the neurostimulation headset of the instant application, one of ordinary skill in the art before the effective filling date would understand that adjusting the power level of a focused ultrasound wave would fall within the genus adjusting a stimulation parameter as evidenced by ¶ [0080] of the instant application and are therefore obvious variants: “Controller 112 can operate emitters 116 according to the determined stimulation parameters to adjust the electric field. For example, controller 112 can operate emitters 116 to alter the beat frequency and amplitude of the interfering region of the electric field, thus facilitating a closed loop neurostimulation system for large-scale brain networks.”). 
With regards to instant Claim 15, conflicting claim 17 does not teach of the coupling system and teaches of a broader stimulation parameter and thus is obvious to the corresponding instant claim as follows:
A computer-readable storage device storing instructions that when executed by one or more processors cause the one or more processors to perform operations comprising (“A non-transitory computer storage medium encoded with instructions that when executed by a distributed computing system cause the distributed computing system to perform operations comprising,” see lines 1-3 in conflicting Claim 17); 
generating, within a first time period and by at least two ultrasound transducer modules, a first focused ultrasound wave at a region within a portion of a subject's brain (“directing, by one or more ultrasound transducers, a first focused ultrasound beam at a region within a portion of a subject's brain,” see lines 4-5 in conflicting Claim 17); 
measuring, within the first time period and by one or more sensors, a response from the portion of the subject's brain in response to the first focused ultrasound wave (“measuring, by one or more sensors and in response to the first focused ultrasound beam, a response from the subject's brain,” see lines 6-7 in conflicting Claim 17); and 
dynamically adjusting, based on the measured response from the portion of the subject's brain and by an electronic controller in communication with the at least two ultrasound transducer modules and the one or more sensors, a power level of one or more of the at least two ultrasound transducer modules to generate a second focused ultrasound wave at the region within the portion of the subject's brain (“dynamically adjusting, based on the measured response from the portion of the subject's brain and by a controller, a stimulation parameter for the one or more ultrasound transducers to generate and direct a second focused ultrasound beam at the region within the portion of the subject's brain,” see lines 8-11 in conflicting Claim 17, it should be appreciated that, in the context of the neurostimulation headset of the instant application, one of ordinary skill in the art before the effective filling date would understand that adjusting the power level of a focused ultrasound wave would fall within the genus adjusting a stimulation parameter as evidenced by ¶ [0080] of the instant application and are therefore obvious variants: “Controller 112 can operate emitters 116 according to the determined stimulation parameters to adjust the electric field. For example, controller 112 can operate emitters 116 to alter the beat frequency and amplitude of the interfering region of the electric field, thus facilitating a closed loop neurostimulation system for large-scale brain networks”).

With regards to Claim 5 along with Claims  12 and 19 (mutatis mutandis), the instant claims are obvious in view of the broader limitation of stimulation parameters as follows:
wherein dynamically adjusting the first focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and a machine learning model, at least one focusing parameter for the one or more ultrasound transducer modules (“wherein dynamically adjusting the particular stimulation parameter comprises using machine learning techniques to generate one or more adjusted stimulation parameters,” see conflicting claim 15 which is dependent upon and incorporates the target area, i.e. location of the region, limitation of conflicting claim 11; it should be appreciated that, in the context of the neurostimulation headset of the instant application, one of ordinary skill in the art before the effective filling date would understand that adjusting the power level of a focused ultrasound wave would fall within the genus adjusting a stimulation parameter as evidenced by ¶ [0080] of the instant application and are therefore obvious variants: “Controller 112 can operate emitters 116 according to the determined stimulation parameters to adjust the electric field. For example, controller 112 can operate emitters 116 to alter the beat frequency and amplitude of the interfering region of the electric field, thus facilitating a closed loop neurostimulation system for large-scale brain networks”).) 
With regards to Claim 6 along with claims 13 and 20 (mutatis mutandis), the instant claims are anticipated by the narrower limitation of “verbal feedback” of conflicting claims 4 and 14 as follows:
wherein dynamically adjusting the focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and feedback input by the subject, at least one focusing parameter for the one or more ultrasound transducer modules (“wherein dynamically adjusting the stimulation parameter is performed based on the subject's verbal feedback,” see conflicting claims 4 and 14).
With regards to Claim 7 and Claim 14 (mutatis mutandis), the instant claims are anticipated by conflicting claims 12 and 20 as follows:
wherein dynamically adjusting the focused ultrasound wave to generate the second focused ultrasound wave comprises determining, based on the location of the region and one or more physiological measurements of the subject, at least one focusing parameter for the one or more ultrasound transducer modules (“wherein the target parameter is a selected set of one or more physiological measurements of the subject,” see conflicting claim 12 which is dependent upon and incorporates the target area, i.e. location of the region, limitation of conflicting claim 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steinke, G. Karl (US PGPUB 2019/0134403 A1) – patient monitoring and feedback control of neurostimulation;
Maharbiz et al. (US PGPUB 2019/0150884 A1) - ultrasound based therapeutic stimulation by providing detailed feedback about neural dynamics in real time;
Laszlo et al. (US PGPUB 2019/0192083 A1) – EEG based  closed-loop feedback system regulates presentation of information to the user by the device based on the analysis of the user's prior or contemporaneous EEG signals;
Lerman et al. (US PGPUB 2019/0030334 A1) – deep learning based heart rate variability analysis for feed of ultrasonic transcutaneous nerve stimulation;
Mohammadrezazadeh et al. (US PGPUB 2019/0021657 A1) - closed-loop and pulsed ultrasonic stimulation system;
Etkin, Amit (US PGPUB 2018/0236255 A1) – ultrasonic transcranial stimulation based on machine learning models of responses;
Towe (US Pat 10022566 B2) - neurostimulation system with a feedback control loop;
Danilov et al. (US Pat 9656078 B1) - real-time, closed-loop control of the neuromodulation;
Park, Moon Seo (US PGPUB 2017/0065835 A1) - helmet-type low-intensity focused ultrasound stimulation system;
Mishelevich (US PGPUB 2016/0001096) - Patient Feedback for Control of Ultrasound Deep-Brain Neuromodulation; and
Darrow, David. P ("Focused Ultrasound for Neuromodulation," (28 November 2018) Neurotherapeutics (2019) 16:88–99) - using reflected ultrasound waves to adjust the timing of array elements to improve the size of an ultrasound focus in a closed loop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793